UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1490


CYNTHIA GAYLE SMITH,

                Plaintiff - Appellant,

          v.

TIMOTHY PURNELL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-00922-JCC-IDD)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cynthia Gayle Smith, Appellant Pro Se. Mikhael David Charnoff,
Danny Mark Howell, Courtney South Schorr, SANDS ANDERSON, PC,
McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cynthia    Gayle    Smith       appeals   the   district     court’s

orders    denying        her    motion   to     amend    her   civil     complaint,

dismissing the complaint, and denying reconsideration.                     We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                      Smith

v. Purnell, No. 1:11-cv-00922-JCC-IDD (E.D. Va. Dec. 9, 2011 &

Mar. 20, 2012).           We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the   court    and    argument   would   not     aid   the

decisional process.



                                                                           AFFIRMED




                                           2